Motion Granted; Appeal Dismissed and Memorandum Opinion filed March
26, 2019.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-19-00042-CV


               HAVEN AT MEDICAL CENTER, LP, Appellant

                                         V.

 ASSET DEVELOPMENT AND MANAGEMENT GROUP LLC, Appellee

                     On Appeal from the 113th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-83419


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed December 18, 2018. On March 19,
2019, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                    PER CURIAM

Panel Consists of Chief Justice Frost and Justices Jewell and Bourliot.